


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of December 15, 2015, by and between Tyco
Electronics Corporation, a Pennsylvania corporation (the “Company”), and John S.
Jenkins (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Executive currently serves as Executive Vice President, General
Counsel of the Company under the terms and conditions of an employment agreement
with the Company dated December 20, 2013 (the “2013 Agreement”); and

 

WHEREAS, the Executive and the Company mutually desire to amend and restate the
terms of the 2013 Agreement, upon the terms and conditions hereinafter set forth
in this amended and restated employment agreement (the “2015 Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.             Employment.  On the terms and subject to the conditions set forth
herein, the Company hereby agrees to continue the employment of the Executive,
and the Executive hereby agrees to continue his employment with the Company, for
the Employment Term (as defined below).  During the Employment Term, the
Executive shall serve as the Executive Vice President, General Counsel of the
Company and shall report to the Chief Executive Officer or such person or
persons as from time to time may be designated by the Company (the “Reporting
Officer”), performing such duties and responsibilities as are customarily
attendant to such position with respect to the business of the Company and such
other duties and responsibilities as may from time to time be assigned to the
Executive by the Reporting Officer consistent with such position.  Upon notice
from the Company, the Executive’s title, Reporting Officer and duties and
responsibilities may be changed as is deemed necessary and appropriate by the
Company.

 

2.             Performance.  The Executive shall serve the Company and its
subsidiaries and affiliates faithfully and to the best of Executive’s ability
and shall devote full business time, energy, experience and talents to the
business of the Company and its subsidiaries and affiliates, as applicable, and
will not engage in any other employment activities for any direct or indirect
remuneration without the written approval of the Board; provided, however, that
it shall not be a violation of this Agreement for the Executive to (i) continue
to serve as a non-employee director of the business entities set forth on
Exhibit A attached hereto on which Executive currently serves, if any, or
(ii) manage personal investments or to engage in or serve such civic, community,
charitable, educational, or religious organizations as Executive may select, so
long as such service described in clauses (i) and (ii) of this sentence does not
create a conflict of interest with, or interfere with the performance of, the
Executive’s duties hereunder or conflict with the Executive’s covenants under
Section 6 of this Agreement, or result in a violation of any applicable laws,
regulations or articles of association (including the articles of association of
TE Connectivity Ltd.), in each case as determined in the sole judgment of the
Board.

 

1

--------------------------------------------------------------------------------


 

3.             Employment Term.  This Agreement shall be effective commencing on
the date hereof (the “Commencement Date”) until terminated by either party
providing appropriate notice to the other party (such period, the “Employment
Term”).  The Executive’s employment with the Company shall be on an “at-will”
basis, which means that the Executive’s employment is terminable by either the
Company or the Executive at any time for any reason or no reason, with or
without cause or notice (other than any notice required under Section 7 hereof).

 

4.             Principal Location. The Executive’s principal place of employment
shall be the Company’s offices located in Berwyn, Pennsylvania or such other
location as is mutually agreed between the parties, subject to required travel.

 

5.             Compensation and Benefits.

 

(a)           Base Salary.  As compensation for the Executive’s services
hereunder and in consideration of the Executive’s other agreements hereunder,
during the Employment Term, the Company shall pay the Executive a base salary,
payable in equal installments in accordance with Company payroll procedures, in
an amount equal to Executive’s current base salary, subject to annual review by
the Management Development and Compensation Committee (the “MDCC”) of the
Company’s Board of Directors.

 

(b)           Annual Cash Bonus.  During the Employment Term, the Executive
shall be entitled to participate in the Company’s Annual Incentive Plan or
Annual Performance Bonus Plan, as applicable (the “Bonus Plan”), with a bonus
target equal to Executive’s current bonus target, subject to annual review by
the MDCC.

 

(c)           Annual Equity Incentive Awards.  During the Employment Term, the
Executive shall be entitled to participate in the Company’s 2007 Stock and 
Incentive Plan (the “SIP”), or such other equity incentive plan as is deemed
appropriate by the MDCC, and to receive annual long-term equity incentive awards
in a form and amount determined by the MDCC.  The Company’s award cycle under
the SIP currently takes place in the November timeframe each year.

 

(d)           Benefits.  During the Employment Term, the Executive shall,
subject to and in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be entitled to participate in all of the
employee benefit, fringe and perquisite plans, practices, policies and
arrangements that the Company makes available from time to time to its employees
generally, under terms consistent with other similarly-situated executives. 
Such employee benefit plans and programs currently include, but are not limited
to, the Tyco Electronics Retirement Savings and Investment Plan, the Tyco
Electronics Supplemental Savings and Retirement Plan, the TE Connectivity Health
and Welfare Plan (including medical, dental, vision, flexible spending accounts
for healthcare and dependent care, life insurance, accidental death and
dismemberment insurance, long-term disability and short term disability),
Business Travel Medical Insurance, Business Travel Accident Insurance, and the
TE Employee Stock Purchase Plan.  The Company may amend or terminate the
employee benefit plans and programs at any time.

 

(e)           Severance Benefits.  During the Employment Term, the Executive
shall not be entitled to participate in the Company’s Severance Plan for U.S.
Officers and Executives or any other severance pay plan, program, or policy of
the Company or its subsidiaries.

 

2

--------------------------------------------------------------------------------


 

(f)            Change in Control Severance Plan.   During the Employment Term,
the Executive shall not be entitled to participate in the Company’s Change in
Control Severance Plan for Certain U.S. Officers and Executives or any other
change of control plan, program, or policy of the Company or its subsidiaries.

 

(g)           Vacation and Paid Time Off.  The Executive shall be entitled to
vacation and paid time off in accordance with the standard policies of the
Company for executives as in effect from time to time.

 

(h)           Business Expenses.  The Executive shall be reimbursed by the
Company for all reasonable and necessary business expenses actually incurred by
the Executive in performing his duties hereunder.  All payments under this
paragraph (h) of this Section 5 will be made in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.

 

(i)            Required Stock Ownership.  The Executive acknowledges and agrees
to adhere to the Company’s executive stock ownership guidelines as set forth in
the Company’s Stock Ownership Policy, as may be amended from time to time in the
Company’s sole discretion, which currently requires, among other things, that
the Executive shall acquire and hold three times his annual base salary in
Company stock.

 

6.             Covenants of the Executive.  The Executive is party to a “TE
Connectivity Confidentiality and Invention Assignment Agreement” (executed upon
Executive’s employment with the Company) and a “Limited Non-Competition
Agreement” (executed upon Executive’s initial acceptance of the terms and
conditions of the Annual Incentive Plan).  Executive acknowledges that the terms
and conditions of those agreements remain in full force and effect as described
in the agreements.

 

7.             Termination.

 

(a)           Termination of Employment.  The employment of the Executive
hereunder and the Employment Term may be terminated at any time (i) by the
Company without Cause (as defined herein) on twelve months written notice to the
Executive, (ii) by the Company with Cause or due to the Executive’s Disability
(as defined herein) on written notice to the Executive, (iii) by the Executive
for any reason upon thirty (30) days written notice (which notice period may be
waived by the Company in its discretion, in which case, such termination shall
be effective on any date prior to the end of such thirty (30) day period as
selected by the Company), (iv) by the Executive with Good Reason following a
Change in Control (as defined in the Company’s Change in Control Severance Plan
for Certain U.S. Officers and Executives (“CIC Plan”)) on twelve months written
notice to the Company, provided that such termination occurs during the period
beginning 60 days prior to the date of a Change in Control and ending two years
after the date of such Change in Control, or (v) without action by the Company,
the Executive or any other person or entity, immediately upon the Executive’s
death.  If the Executive’s employment is terminated for any reason under this
Section 7(a), the Company shall be obligated to pay or provide to the Executive
(or his estate, as applicable):  (A) any base salary payable to the Executive
pursuant to this Agreement, accrued up to and including the date on which the
Executive’s employment terminates, (B) any employee benefits to which the
Executive is entitled upon termination of his employment with the Company in
accordance with the terms and conditions of the applicable plans of the Company,
(C) reimbursement for any unreimbursed business expenses incurred by the

 

3

--------------------------------------------------------------------------------


 

Executive prior to his date of termination pursuant to Section 5(f), and
(D) payment for accrued but unused vacation and/or paid time off as of the date
of his termination, in accordance with Company policy ((A)-(D) collectively, the
“Accrued Amounts”).

 

Compensation and Benefits during the Notice Period.  Except as otherwise
provided in this Section 7, Executive shall continue to be paid his base salary
and continue to participate in the Company’s incentive compensation and benefit
plans (in accordance with the applicable plan terms), as more fully described in
Section 5, except that Executive will not be granted any additional long-term
equity incentive awards) during the applicable notice period, if any, as
described in Section 7 above (such notice period or any part thereof referred to
herein as the “Notice Period”), through the Executive’s termination date.  For
avoidance of doubt, during the Notice Period, Executive will continue to
participate in the Annual Incentive Plan or Annual Performance Bonus Plan, as
applicable, at the same bonus target award level in effect prior to the Notice
Period and under the applicable Plan terms and conditions through Executive’s
date of termination.

 

Duties and Responsibilities during Notice Period.  At any time after the
Executive or the Company has given notice to the other party to terminate the
Executive’s employment in accordance with the terms of this Section 7(a),
provided that the Company continues to pay the Executive’s salary and to provide
all benefits (or pay a sum in lieu of the value of one or more such benefits) to
which the Executive is contractually entitled until the termination of the
Executive’s employment, the Company shall be entitled in its discretion, during
the Notice Period: (i) to require the Executive not to enter or attend his place
of work or any other premises of the Company or any affiliates thereof; (ii) to
require the Executive not to carry out his duties or responsibilities under this
Agreement; (iii) to require the Executive to return to the Company all property
belonging to the Company or any affiliates thereof or to its/their clients or
customers (including summaries, extracts or copies); (iv) to require the
Executive to undertake work from his home and/or to carry out exceptional duties
or special projects outside the normal scope of his duties and responsibilities
for the Company or any affiliates thereof; (v) to appoint one or more persons to
undertake the Executive’s duties and/or responsibilities and/or assume his
position; (vi) to instruct the Executive not to communicate with clients,
customers, suppliers, investors, employees, directors, consultants, agents or
representatives of the Company or any affiliates thereof;  (vii) to require the
Executive to keep the Company informed of his whereabouts so that the Executive
can be contacted should the need arise for the Executive to perform any duties
or responsibilities under this Agreement or exceptional duties or special
projects outside of the normal scope of his duties; and/or (viii) to remove
Executive as a Section 16 officer or member of executive management for purposes
of Swiss law.

 

Paid Time Off.  Any paid time off which has accrued to the Executive at the
start of his Notice Period and any paid time off entitlement which continues to
accrue during his Notice Period shall be deemed to be taken by the Executive
during the Notice Period.

 

Employment Status during Notice Period/Prohibition against Work for a Third
Party.  For the avoidance of doubt, during any Notice Period, the Executive
shall remain an employee of the Company and continue to receive his normal rate
of pay and all contractual benefits in accordance with this Agreement and be
bound by all his express and implied duties

 

4

--------------------------------------------------------------------------------


 

save as varied in accordance with the provisions of this Section 7(a).  During
the Notice Period, the Executive shall not undertake any work for any third
party (as an employee or otherwise) whether paid or unpaid without written
permission from the Company.  If the Company grants such permission, the
Company’s obligation to continue to treat the Executive as an employee of the
Company and to continue to provide the normal rate of pay and all contractual
benefits as an employee of the Company for the remainder of the Notice Period
shall immediately cease, and the Company shall have the right to terminate the
Notice Period as it deems appropriate in its discretion in light of the
circumstances of third party work at issue.  This paragraph shall not apply to
any unpaid volunteer work performed by Executive for a civic, community,
charitable, educational, or religious organization, provided that such work does
not interfere with Executive’s ability to make himself available for full-time
work with the Company as deemed necessary by the Company in its discretion
during the Notice Period.  In addition, Executive may accept a compensated role
as a member of a board of directors of a for-profit entity, provided that the
Executive provides written notice to the Company of the role and the Company
consents to executive’s acceptance of the role.  Such consent will not be
unreasonably withheld as long as the Company determines, in its sole discretion,
that the role will not interfere with Executive’s ability to make himself
available for full-time work with the Company during the Notice Period.

 

(b)           Payment in Consideration of Release and Restrictive Covenants.  
If the Executive’s employment is terminated for the reasons described in
Sections 7(a)(i) or 7(a)(ii), the Company shall provide the Executive with cash
consideration in exchange for the Executive’s execution, and compliance with the
terms, of the restrictive covenants and release of claims set forth in the
separation agreement described in Section 7(c).  The amount of such cash
consideration shall be equal to the sum of the Executive’s annual base salary
(as described in Section 5(a)) and the current target annual bonus (as described
in Section 5(b)), in each case, as in effect immediately prior to the date of
the Executive’s termination of employment, and subject to a maximum aggregate
amount not exceeding the total amount of compensation (including base salary,
Bonus Plan awards and the value of annual equity incentive awards granted) of
the Executive during the last full fiscal year when the Executive was employed. 
Such consideration shall be payable in equal installments over a twelve month
period following the date of such termination in accordance with the Company’s
payroll practices, subject to reduction for any applicable tax withholding
and/or pursuant to any terms of the separation agreement described in
Section 7(c).

 

(c)           Separation Agreement and Release of Claims.  As a condition of
receiving any consideration for which the Executive otherwise qualifies under
Section 7(b), the Executive agrees (i) to execute, deliver and not revoke,
within thirty (30) days following the date of the Executive’s termination of
employment, a separation agreement containing restrictive covenants running in
favor of the Company and its affiliates, and a general release of the Company
and its subsidiaries and their respective affiliates and their respective
employees, officers, directors, owners and members from any and all claims,
obligations and liabilities of any kind whatsoever, including, without
limitation, those arising from or in connection with the Executive’s employment
or termination of employment with the Company or any of its subsidiaries or
affiliates or this Agreement (including, without limitation, civil rights
claims), in such form as is requested by the Company, such separation agreement
and general release to be delivered, and to have become fully irrevocable, on or
before the end of such thirty (30)-day period, and (ii) not to apply for
unemployment compensation chargeable to the Company during the period with
respect to which the Executive is receiving such consideration.  If such a
general release described in clause (i) of

 

5

--------------------------------------------------------------------------------


 

the immediately preceding sentence has not been executed and delivered and
become irrevocable on or before the end of such thirty (30)-day period, no
amounts or benefits under Section 7(b) shall be or become payable. To the extent
that any payments or benefits to the Executive under Section 7(b) are subject to
Section 409A of the Code and the Executive’s employment is terminated within 60
days of the end of a calendar year, payments of such amounts shall not be made
until the calendar year following the year in which the Executive’s employment
is terminated (but with the first payment being a lump sum payment covering all
payment periods from the date of termination through the date of such first
payment).

 

(d)           No Additional Rights.  The Executive acknowledges and agrees that,
except as specifically described in this Section 7, all of the Executive’s
rights to any compensation, benefits, bonuses or other payments from the Company
and its subsidiaries and affiliates after termination of the Employment Term
shall cease upon such termination.

 

(e)           Offset.  To the extent permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any consideration to which the
Executive is otherwise entitled pursuant to this Section 7 shall be (i) reduced
by amounts outstanding under any indebtedness, obligations or liabilities owed
by the Executive to the Company; (ii) reduced and offset by any severance pay or
benefits, or similar amounts, payable to the Executive due to his termination of
employment under any labor, social or other governmental plan, program, law or
policy, and should such other payments or benefits described in this clause be
payable, payments under this Agreement shall be reduced accordingly or,
alternatively, payments previously paid or provided under this Agreement will be
treated as having been paid or provided to satisfy such other obligations.

 

(f)            Resignation as Officer or Director.  Upon a termination of
employment, unless requested otherwise by the Company, the Executive shall
resign each position (if any) that the Executive then holds as a director or
officer of the Company or of any affiliates of the Company.  The Executive’s
execution of this Agreement shall be deemed the grant by the Executive to the
officers of the Company of a limited power of attorney to sign in the
Executive’s name and on the Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.

 

(g)           Definitions of Certain Terms.  For purposes of this Agreement:

 

(i)            “Cause” shall have the meaning given that term in the Company’s
Severance Plan for U.S. Officers and Executives, as such plan may be amended
from time to time.

 

(ii)           “Disability” shall mean a “Permanent Disability” as that term is
defined in the Company’s Severance Plan for U.S. Officers and Executives, as
such plan may be amended from time to time.

 

(iii)          “Good Reason” shall have the meaning given that term in the CIC
Plan, as such plan may be amended from time to time and will only apply after
the occurrence of a “Change in Control”, as defined in the CIC Plan.

 

6

--------------------------------------------------------------------------------

 

(h)                                 Equity Awards.   The treatment of
Executive’s outstanding equity awards will be governed by the applicable equity
award agreements and other governing award and plan documents.

 

8.                                      Notices.  All notices, requests,
demands, claims, consents and other communications which are required, permitted
or otherwise delivered hereunder shall in every case be in writing and shall be
deemed properly served if:  (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, or (c) delivered by a recognized overnight courier service,
to the parties at the addresses as set forth below:

 

If to the Company:

 

Tyco Electronics Corporation

 

 

1050 Westlakes Drive

 

 

Berwyn, Pennsylvania 19312

 

 

Attention: Senior Vice President, Global Human Resources

 

 

 

If to the Executive:

 

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be:  (a) the date such notice is
personally delivered, (b) three days after the date of mailing if sent by
certified or registered mail, or (c) one business day after date of delivery to
the overnight courier if sent by overnight courier.

 

9.                                      Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”), and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  If for any reason, such as imprecision in drafting, any provision
of this Agreement (or of any award of compensation, including, without
limitation, equity compensation or benefits) does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Code Section 409A and shall be interpreted by the Company
in a manner consistent with such intent, as determined in the discretion of
the Company.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this

 

7

--------------------------------------------------------------------------------


 

Agreement, references to a “termination,” “termination of employment” or like
terms shall mean such a separation from service.  The determination of whether
and when a separation from service has occurred for purposes of this Agreement
shall be made in accordance with the presumptions set forth in
Section 1.409A-1(h) of the Treasury Regulations.

 

(c)                                  Any provision of this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service, the Company determines that the Executive is a “specified employee,”
within the meaning of Code Section 409A, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of such separation from service would be considered nonqualified deferred
compensation under Code Section 409A, such payment or benefit shall be paid or
provided at the date which is the earlier of (i) six (6) months and one day
after such separation from service, and (ii) the date of the Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 9(c) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or provided to the Executive in a lump-sum with interest at
the prime rate as published by The Wall Street Journal on the first business day
of the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(d)                                 Any reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall any fees, expenses or other amounts eligible to be reimbursed by the
Company under this Agreement be paid later than the last day of the calendar
year next following the calendar year in which the applicable fees, expenses or
other amounts were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the sixth (6th)
anniversary of the Commencement Date).

 

(e)                                  For purposes of Code Section 409A, the
Executive’s right to receive any installment payments shall be treated as a
right to receive a series of separate and distinct payments.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (for example, “payment shall be made within thirty (30) days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.  In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement, to the extent such payment is subject to Code
Section 409A.

 

(f)                                   The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined

 

8

--------------------------------------------------------------------------------


 

to constitute deferred compensation subject to Code Section 409A but do not
satisfy an exemption from, or the conditions of, Code Section 409A.

 

10.                   Say on Pay Limitations.

 

(a)                                 Say on Pay Requirements.  Under Swiss say
and pay law, the maximum aggregate amount of compensation of the executive
management must be approved by the General Meeting of Shareholders of TE
Connectivity Ltd. (the “GM”) as a public Swiss company. At each GM, the Company
presents to the Company’s shareholders for approval the maximum aggregate amount
of compensation that can be paid to the executive management in the next
succeeding fiscal year.  If the GM does not approve the maximum aggregate amount
of compensation of the executive management, the Company will determine whether
and to what extent the Executive’s compensation in that fiscal year will be
affected. If the Executive’s compensation is affected, this 2015 Agreement
continues to be effective subject to paragraph (b) below.

 

(b)                                 Non-Approval by GM. If the GM refuses to
approve the proposed maximum aggregate compensation of the executive management,
and Executive’s compensation is subject to the approval of the GM, the Executive
by signing this 2015 Agreement (i) agrees to accept a modification - as
determined by the Company - of the compensation and benefits under this 2015
Agreement, and (ii) if the Company decides to pay compensation on a provisional
basis in view of what a following GM may approve, the Executive will have to
repay any amount of compensation received but subsequently not approved by any
following GM.

 

11.                               General.

 

(a)                                 Governing Law.  This Agreement and the legal
relations thus created between the parties hereto shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania, without giving effect to any choice of law or conflict of law
provision or rule (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the Commonwealth of Pennsylvania.  The parties hereto acknowledge and
agree that this Agreement was executed and delivered in the Commonwealth of
Pennsylvania.

 

(b)                                 Construction and Severability.  Whenever
possible, each provision of this Agreement shall be construed and interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by, or invalid, illegal or
unenforceable in any respect under, any applicable law or rule in any
jurisdiction, such prohibition, invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement or any other jurisdiction, and
the parties undertake to implement all efforts which are necessary, desirable
and sufficient to amend, supplement or substitute all and any such prohibited,
invalid, illegal or unenforceable provisions with enforceable and valid
provisions in such jurisdiction which would produce as nearly as may be possible
the result previously intended by the parties without renegotiation of any
material terms and conditions stipulated herein.

 

(c)                                  Cooperation. During the Employment Term and
thereafter, the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
related to the Executive’s employment period with the Company and/or its
subsidiaries or affiliates, whether such matters are business-related, legal,
regulatory or otherwise (including, without limitation, the Executive appearing
at the Company’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the

 

9

--------------------------------------------------------------------------------


 

Company all pertinent information and turning over to the Company all relevant
documents which are or may come into the Executive’s possession).  Following the
Employment Term, the Company shall reimburse the Executive for all reasonable
out of pocket expenses incurred by the Executive in rendering such services that
are approved by the Company.  In addition, if more than an incidental
cooperation is required at any time after the termination of the Executive’s
employment, the Executive shall be paid (other than for the time of actual
testimony) a per day fee based on his base salary described in Section 5(a) at
the time of such termination divided by 225.

 

(d)                                 Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Executive and the Executive’s heirs, executors,
administrators, and successors; provided that the services provided by the
Executive under this Agreement are of a personal nature, and rights and
obligations of the Executive under this Agreement shall not be assignable or
delegable, except for any death payments otherwise due the Executive, which
shall be payable to the estate of the Executive; provided further the Company
may assign this Agreement to, and all rights hereunder shall inure to the
benefit of, any subsidiary or affiliate of the Company or any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger, consolidation or
otherwise; and provided further that in the event of the Executive’s death, any
unpaid amount due to the Executive under this Agreement shall be paid to his
estate.

 

(e)                                  Executive’s Representations.  The Executive
hereby represents and warrants to the Company that:  (i) the execution, delivery
and performance of this Agreement by the Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which the Executive is bound; (ii) the Executive is not a party to or bound by
any employment agreement, noncompetition or nonsolicitation agreement or
confidentiality agreement with any other person or entity besides the Company
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.  THE EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT THE EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO THE
EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE, AND THAT THE
EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

(f)                                   Compliance with Rules and Policies.  The
Executive shall perform all services in accordance with the policies, procedures
and rules established by the Company and the Board, including, but not limited
to, the Company’s Guide to Ethical Conduct.  In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries or affiliates and their respective employees,
directors and officers.

 

(g)                                  Withholding Taxes.  All amounts payable
hereunder shall be subject to the withholding of all applicable taxes and
deductions required by any applicable law.

 

(h)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and terminates

 

10

--------------------------------------------------------------------------------


 

and supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates
which may have related to the subject matter hereof in any way, including,
without limitation, and any other existing employment agreement or change of
control agreement, which is hereby terminated and cancelled and of no further
force or effect as of the Commencement Date, without the payment of any
additional consideration by or to either of the parties hereto; provided,
however, that the agreements referenced in Section 6, any agreement between the
parties addressing the terms and conditions of Executive’s expatriate assignment
or relocation, as applicable, and any agreement issued under the terms of any
compensation or employee benefit plan described herein or in which the Executive
is otherwise a participant shall not be affected by this Section 10(h). 
Notwithstanding any provision of this Agreement to the contrary, neither the
assignment of the Executive to a different Reporting Officer due to a
reorganization or an internal restructuring of the Company or its subsidiaries
or affiliates nor a change in the Reporting Officer’s title shall constitute a
modification or a breach of this Agreement.

 

(i)                                     Duration.  Notwithstanding the
Employment Term hereunder, this Agreement shall continue for so long as any
obligations remain under this Agreement.

 

(j)                                    Survival.  The covenants set forth in the
agreements referenced in Section 6 and the covenants set forth in
Section 10(c) of this Agreement shall survive and shall continue to be binding
upon the Executive notwithstanding the termination of this Agreement for any
reason whatsoever.

 

(k)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and the Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Term for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Pursuit by either party
of any available remedy, either in law or equity, or any action of any kind,
does not constitute waiver of any other remedy or action.  Such remedies and
actions are cumulative and not exclusive.

 

(l)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.

 

(m)                             Section References.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.  The words
Section and paragraph herein shall refer to provisions of this Agreement unless
expressly indicated otherwise.

 

(n)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
hereto by virtue of the authorship of any of the provisions of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(o)                                 Time of the Essence; Computation of Time. 
Time is of the essence for each and every provision of this Agreement.  Whenever
the last day for the exercise of any privilege or the discharge or any duty
hereunder shall fall upon a Saturday, Sunday, or any date on which banks in
Berwyn, Pennsylvania are authorized to be closed, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular business day.

 

(p)                           No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended or shall be construed to give any
person other than the parties to this Agreement and their respective heirs,
executors, administrators, successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(q)                                 Forfeiture and Clawback.  The Executive
acknowledges and agrees that, notwithstanding anything in this Agreement to the
contrary, this Agreement and all amounts payable hereunder shall be subject to
any applicable compensation, clawback and recoupment policies implemented by the
Board, as may be in effect from time to time.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

TYCO ELECTRONICS CORPORATION

 

 

 

 

Date: December 15, 2015

By:

/s/ Harold G. Barksdale

 

 

Name:

Harold G. Barksdale

 

 

Title:

Corporate Secretary

 

 

 

 

 

 

 

 

 

John S. Jenkins

 

 

 

 

Date: December 15, 2015

/s/ John S. Jenkins

 

12

--------------------------------------------------------------------------------
